Mr. Justice Cartwright, dissenting: The act of 1911, under which an attempt was made to create High School District No. 301, was void, and there being no law there was no school district de jure or de facto by virtue of anything done under that act. There being no law under which the district could have been organized, the circuit court of Livingston county entered judgment of ouster against the persons assuming to exercise corporate powers, and this court affirmed the judgment. (People v. Weis, 275 Ill. 581.) Afterward the General Assembly passed an act providing that in all cases where a majority of the inhabitants of any contiguous and compact territory had voted, at any election called as therein provided, in favor of the organization of such territory into a high school district, and when, at a subsequent election so called and held, a board of education had been chosen for such district, the territory was declared to be a valid and existing school district and the board of education the duly constituted corporate authorities thereof. (Laws of 1917, p. 744.) The circuit court of Moultrie county had dismissed a petition for leave to file an information questioning the organization of a high school district undér the act of 1911, and the act was passed pending an appeal to this court from that judgment. It was claimed on the appeal that the act of 1917 invaded the province of the judicial department of the State government. The claim was denied, and the court said that the General Assembly did not by the curative act purport or attempt to legalize the act of 1911, which was declared void by this court and was still void, so that no school district could be organized in the future under the act, but inasmuch as the General Assembly may by its own enactments create school districts, it could validate school districts in the situation specified in the act, regardless of the act of 1911 and although that act was void. People v. Fifer, 280 Ill. 506. In People v. Stitt, 275 Ill. 593, the circuit court of Woodford county, in a proceeding by information against the president and members of the board of education of School District No. 375 in the counties of Woodford, and McLean, had rendered judgment in their favor, and the judgment was reversed by this court because the act of 1911, under which the district had been organized, was void. The case was re-docketed in the circuit court, and, additional pleas having been filed, there, was a judgment of ouster against the defendants and an appeal from that judgment was taken to this court. The act of 1917 had been passed, and it was insisted that this court having already decided the organization of the district invalid, the curative act was a plain attempt to override a judicial decision, and under the reasoning of the court in Chicago and Eastern Illinois Railroad Co. v. People, 219 Ill. 408, the act must be held invalid so far as it affected that particular district. It was held that the act did not attempt to deprive the courts of jurisdiction or to override the decision of this- court but merely made effective the elections referred to therein. People v. Stitt, 280 Ill. 553. In People v. Madison, 280 Ill. 96, there had been an attempted organization of a high school district under the act of 1911 and the proceedings were void and created no district, but it was held that the act of 1917 was effective to make the district valid on the ground that the General Assembly might have authorized the creation of a high school district out of any contiguous or compact territory by a vote of a majority of the inhabitants at an election called by the county superintendent of schools, and might provide for the organization, division or consolidation of districts, fix their boundaries and afterwards change them, if it deems best for the public interest, without any petition for that purpose and without any vote on the question. In People v. Peltier, 275 Ill. 217, it was held that the act of April 24, 1915, legalizing elections for organization of high school districts previously held, did not attempt to deprive the courts of jurisdiction but merely made effective the elections referred to therein, and that the act did not encroach upon the province of the judiciary. This court having held in all these cases that the act of 1917 did not give, or attempt or purport to give, vitality to the act of 1911, which had been declared void and still remained unconstitutional and void, so that no district could be organized under its provisions but only validated and made effective elections and attempted organizations regardless of that act, it necessarily follows that the act in no manner affected, interfered with or sought to set aside the judgment of this court. The decision in Chicago and Eastern Illinois Railroad Co. v. People, supra, where an act had been passed purporting to validate a tax levy held invalid by this court, does not apply to this case or to the present situation. If the act of 1917 was not an attempt to override or set aside the decision of this court in People v. Stitt, 275 Ill. 593, holding the organization of School District No. 375 invalid; it cannot be said to have been an unauthorized attempt to overrule or nullify the decision in People v. Weis, supra.